DISSENTING OPINION BY
WHITING, J.
I respectfully dissent from the decision of the majority of the Court.
Act 64, Session Laws of 1896, is an Act amending and consolidating the laws regulating licenses.
PROHIBITED ARTICLES.
Section 78. No person holding a merchandise license shall be permitted, by virtue thereof, to sell or furnish opium or any preparation thereof, nor any poisonous drugs, nor alcohol, spirituous liquors or other intoxicating drink.
Section 79. Any person who shall sell * * * * any article not permitted by his license to be sold; or who shall otherwise fail to observe any of the terms, conditions or require*232ments of this Act, or of his license shall be fined not exceeding one thousand dollars or imprisonment at hard labor not exceeding six months, and in the discretion of the court his license may be cancelled.
The defendant claims that the wording of Sections 78 and 79 of the Act 64, renders the Act unintelligible, and that no conviction can be had. The wording referred to in Section 78 is “no person holding a merchandise license shall be permitted by virtue thereof to sell or furnish * * * * spirituous liquors or other intoxicating drink.”
Section 79 contains a provision that any one “who shall violate or fail to observe any of the terms, conditions or requirements of this Act or of his license” shall be fined, etc.
It is clear to me that one of the terms, conditions and requirements of the merchandise license as set forth in Section 78 is that the holder shall not sell or furnish spirituous liquor, etc., that being an article prohibited by Section 78.
The merchandise license enables the defendant to sell or furnish any and all merchandise except the prohibited articles, and one of these articles of merchandise is spirituous liquor.
Even if the language of a statute be dubious, yet we are to construe it according to its reason, spirit and intent, or the cause which led the Legislature to enact it, and We are to give effect to the law, even if we reject words which are not necessary to make it effectual; and we also must reject a construction which leads to an absurdity. Sections 10, 12 and 13 of the Civil Code.
With or without the words by virtue thereof, the statute sets out clearly the terms, conditions and requirements which the holder of the license must abide by, and an infraction of them is a violation of the terms of his merchandise license for which he is liable to punishment. The furnishing of liquor to persons on the premises for which the license was granted is a violation of the terms of the license. We should give effect to this law under the rules of construction set forth in Sections 10, 12 and 13 of the Civil Code. This exception should be overruled. . It is unnecessary to consider the other exceptions.